Exhibit 10.2

Freddie Mac Component Loan Numbers: 503001112 & 503001120

Freddie Mac Loan Numbers - See Schedule 1

Property Names - See Schedule 1

CONSOLIDATED, AMENDED AND RESTATED MASTER MULTIFAMILY NOTE

FLOATING RATE

[FOR USE WITH THE MASTER LOAN AGREEMENT]

(Revised 8-15-2018 - modified)

 

US $720,000,000.00

Effective Date: October 10, 2018

 

 

FOR VALUE RECEIVED, each of the parties set forth on Schedule 2 attached to and
made a part of this Note (each, together with such party’s successors and
assigns, an “Individual Borrower”; each Individual Borrower, individually and
collectively, jointly, and severally, together with such party’s or parties’
successors and assigns, “Borrower”) jointly and severally, promises to pay to
the order of KEYBANK NATIONAL ASSOCIATION, a national banking association, the
principal sum of $720,000,000.00, with interest on the unpaid principal balance,
as hereinafter provided.

RECITALS

 

A.

Lender is the owner and holder of those certain promissory notes described on
Schedule 4 attached hereto and made part hereof (the “Existing Notes”).

 

B.

As of the date hereof, the aggregate unpaid principal balance of the Existing
Notes is $625,000,000.00.

 

C.

In connection with the loan (“Loan”) evidenced by this Consolidated, Amended and
Restated Master Multifamily Note –Floating Rate (this “Note”), each Individual
Borrower and Lender are entering into a Master Multifamily Loan and Security
Agreement – Seniors Housing (as amended, modified or supplemented from time to
time, the “Loan Agreement”).

 

D.

Borrower has requested and Lender has agreed to make certain amendments to the
Existing Notes, including changing the interest rate and the terms of payment
and increasing the unpaid principal amount to $720,000,000.00 to evidence an
additional advance in the amount of $95,000,000.00 made by Lender to Borrower on
the date of this Note. The Existing Notes are being consolidated, amended and
restated in its entirety to reflect these amendments.

 

Multifamily Note    Page 1 Floating Rate   



--------------------------------------------------------------------------------

E.

The Loan is secured by multiple mortgages, deeds of trust, deeds to secure debt
or other similar security instruments (as amended, modified or supplemented from
time to time, each, a “Security Instrument” and collectively, the “Security
Instruments”), each made by one Individual Borrower for the benefit of Lender,
and encumbering the project owned by such Individual Borrower, as identified on
Schedule 1 and the other real and personal property included within the
definition of “Mortgaged Property” in that Security Instrument (each, an
“Individual Property” and collectively, the “Individual Properties” or
“Mortgaged Property”). A percentage of the original principal amount of the Loan
is allocated to each of the Individual Properties as set forth in Schedule 1.

 

F.

Pursuant to the terms and conditions set forth in the Loan Agreement, each
Individual Property will serve as collateral for the Loan and each Individual
Borrower will be liable for the payment and performance of the Loan.

 

G.

Each Individual Borrower is an affiliate of each other Individual Borrower and
will receive a direct and material benefit from the making of the Loan to each
other Individual Borrower.

 

H.

Each Individual Borrower further acknowledges that the benefits derived by such
Individual Borrower by agreeing to be primarily, jointly, and severally liable
with each other Individual Borrower are equivalent to the burdens imposed upon
such Individual Borrower and its Individual Property by such agreement,
notwithstanding that the Allocated Loan Amount (as defined below) with respect
to each Individual Property may be of differing amounts.

AGREEMENT

 

1.

Defined Terms.

 

  (a)

As used in this Note:

“Adjustment Factor” means a factor calculated by Lender upon an Index Conversion
Event that Lender determines will, when added to the Alternate Index, cause the
Alternate Index to be comparable to the Index being replaced as a result of the
Index Conversion Event. In determining the Adjustment Factor, Lender will take
into consideration the methods generally accepted by the commercial real estate
finance industry or ISDA for calculating an adjustment factor. The Adjustment
Factor may be positive, negative or zero.

“Adjustment Factor Notice” is defined in Section 3(o) of this Note.

“Allocated Percentage Amount of Loan” means the percentage of the principal
amount of this Note as of the date of this Note that corresponds to the
applicable Individual Properties as set forth on Schedule 1 attached to this
Note, as such allocated percentages may be adjusted and as such Schedule 1 may
be amended from time to time.

 

Master Multifamily Note    Page 2 Floating Rate   



--------------------------------------------------------------------------------

“Allocated Loan Amount” means, as to the corresponding applicable Individual
Property set forth on Schedule 1, the portion of the then outstanding principal
balance of this Note equal to the outstanding principal balance of this Note
multiplied by the corresponding Allocated Percentage Amount of Loan.

“Alternate Index” means an alternate, substitute or successor index to the
then-current Index selected by Lender taking into consideration any alternate,
substitute or successor index to the then-current Index that has been selected,
endorsed or recommended by the commercial real estate finance industry or ISDA.

“Alternate Index Page” means the applicable page for the Alternate Index on the
service selected by Lender which electronically transmits or displays rates for
the Alternate Index.

“Amortization Period” means a period of 360 full consecutive calendar months.

“Applicable Loan Documents” is defined in Section 33(d).

“Base Recourse” means a portion of the Indebtedness equal to 0% of the original
principal balance of this Note.

“Business Day” means any day other than a Saturday, a Sunday, or any other day
on which Lender or the national banking associations are not open for business.

“Capped Interest Rate” is not applicable, there is no Capped Interest Rate for
the Loan.

“Default Rate” means a variable annual interest rate equal to 4 percentage
points above the Floating Interest Rate in effect from time to time. However, at
no time will the Default Rate exceed the Maximum Interest Rate.

“First 10% Prepayment Amount” means any principal prepayments resulting in an
aggregate principal amount of Indebtedness prepaid of less than or equal to
$72,000,000.00.

“First Installment Due Date” means December 1, 2018.

“First Principal and Interest Installment Due Date” means December 1, 2021.

“Floating Interest Rate” means the variable annual interest rate calculated for
each Interest Adjustment Period so as to equal the Index Rate for such Interest
Adjustment Period (truncated at the 5th decimal place if necessary) plus the
Margin. However, in no event will the Floating Interest Rate exceed the Capped
Interest Rate.

“Freddie Mac” means the Federal Home Loan Mortgage Corporation, its
successors-in-interest and affiliates.

 

Master Multifamily Note    Page 3 Floating Rate   



--------------------------------------------------------------------------------

“Freddie Mac Multifamily Approved Seller/Servicer” means an institution approved
to sell multifamily mortgages to Freddie Mac.

“ICE” means Intercontinental Exchange.

“Index” means the LIBOR Index or the Alternate Index, as applicable. Until an
Index Conversion Event occurs, the Index will be the LIBOR Index.

“Index Conversion Date” is defined in Section 3(o) of this Note.

“Index Conversion Event” means:

 

  (a)

the publication of the then-current Index has been either permanently or
indefinitely suspended, or

 

  (b)

regardless of the continued existence of the then-current Index, the use of an
alternate, substitute or successor index to the then-current Index in mortgages
purchased and/or guaranteed by Freddie Mac is required by (i) any regulator of
Freddie Mac, (ii) any governmental entity with authority to direct the actions
of Freddie Mac, or (iii) applicable law, or

 

  (c)

Lender has determined, in its sole discretion, that the then-current Index must
be replaced with the Alternate Index as a result of one or more of the following
event(s):

 

  (i)

The supervisor of the administrator of the then-current Index has announced in a
public statement that (A) the publication of the then-current Index will be
either permanently or indefinitely suspended, (B) there has been or will be a
material change in the methodology of calculating the Index, or (C) it no longer
recommends the use of the Index as an index.

 

  (ii)

Lender has determined that the use of an alternate, substitute or successor
index to the then-current Index has become a generally acceptable market
practice in the commercial real estate finance industry regardless of the
continued existence of the then-current Index.

 

  (iii)

ISDA has announced that it will use an alternate, substitute or successor index
to the then-current Index regardless of the continued existence of the
then-current Index.

 

  (iv)

Any (A) regulator of Freddie Mac or (B) governmental entity with authority to
direct the actions of Freddie Mac recommends the use of an alternate, substitute
or successor index to the then-current Index in mortgages purchased and/or
guaranteed by Freddie Mac regardless of the continued existence of the
then-current Index.

 

Master Multifamily Note    Page 4 Floating Rate   



--------------------------------------------------------------------------------

An Index Conversion Event may occur more than one time during the term of the
Loan. Lender may but is not required to rely on a statement of the supervisor of
the administrator of the applicable Index to make its determination that an
Index Conversion Event has occurred.

“Index Conversion Notice” is defined in Section 3(o) of this Note.

“Index Page” means the LIBOR Index Page or the Alternate Index Page, as
applicable.

“Index Rate” means, as applicable:

 

  (i)

For each Interest Adjustment Period beginning on the first Interest Adjustment
Period until (but not including) an Index Conversion Date, the rate for the
LIBOR Index released most recently preceding the first day of the month in which
the Interest Adjustment Period begins, as the LIBOR Index Rate is displayed on
the LIBOR Index Page.

 

  (ii)

For each Interest Adjustment Period beginning on an Index Conversion Date until
any subsequent Index Conversion Date, the rate for the applicable Alternate
Index released most recently preceding the first day of such Interest Adjustment
Period, as such rate is displayed on the applicable Alternate Index Page, plus
the applicable Adjustment Factor.

If at any time the Index Rate is less than zero, the Index Rate will be deemed
to be zero for all purposes of this Note and the Loan Agreement.

“Individual Borrower” is defined in the Recitals.

“Individual Property” is defined in the Recitals.

“Installment Due Date” means, for any monthly installment of interest-only or
principal and interest, the date on which such monthly installment is due and
payable pursuant to Section 3 of this Note.

“Interest Adjustment Period” means each successive one calendar month period
until the entire Indebtedness is paid in full, except that

 

  (a)

the first Interest Adjustment Period is the period from the date of this Note
through October 31, 2018. Therefore, the second Interest Adjustment Period will
be the period from November 1, 2018 through November 30, 2018, and so on until
the entire Indebtedness is paid in full.

 

  (b)

if an Index Conversion Event occurs, the then-current Interest Adjustment Period
will end on the date immediately preceding the Index Conversion Date so that a
new Interest Adjustment Period will commence on the Index Conversion Date
(whether the Interest Adjustment Period is a one-month period or a three-month
period).

 

Master Multifamily Note    Page 5 Floating Rate   



--------------------------------------------------------------------------------

“ISDA” means the International Swaps and Derivatives Association.

“Lender” means the holder from time to time of this Note.

“LIBOR” means the London Interbank Offered Rate.

“LIBOR Index” means ICE’s one month LIBOR for United States Dollar deposits, as
such index is displayed on the LIBOR Index Page used to establish the LIBOR
Index Rate.

“LIBOR Index Rate” means ICE’s rate for the LIBOR Index.

“LIBOR Index Page” means one of the following, as determined by Lender:

 

  (i)

Bloomberg L.P., page “BBAM”, or such other page for the LIBOR Index as may
replace page BBAM on that service.

 

  (ii)

The applicable page for the LIBOR Index on another service which electronically
transmits or displays rates for LIBOR.

 

  (iii)

Any publication of rates for LIBOR available from ICE.

 

  (iv)

If ICE ceases to set or publish a LIBOR rate/interest settlement rate, any other
publication of rates for LIBOR that Lender determines is appropriate for
calculating the Floating Interest Rate.

“Loan” is defined in the Recitals.

“Loan Agreement” is defined in the Recitals.

“Loan Agreement Severance” is defined in Section 33(a)(i).

“Lockout Period” means the period from the date of this Note through the day
preceding the 6th Installment Due Date under this Note

“Margin” means 2.32 percentage points (232 basis points).

“Maturity Date” means the earlier of (i) November 1, 2025 (“Scheduled Maturity
Date”) and (ii) the date on which the unpaid principal balance of this Note
becomes due and payable by acceleration or otherwise pursuant to the Loan
Documents or the exercise by Lender of any right or remedy under any Loan
Document; provided, however, that if the unpaid principal balance of this Note
becomes due and payable by acceleration but such acceleration is rendered null
and void and of no further force and effect by operation of law or agreement by
Lender, such acceleration will have no effect on the Maturity Date.

“Maximum Interest Rate” means the rate of interest which results in the maximum
amount of interest allowed by applicable law.

 

Master Multifamily Note    Page 6 Floating Rate   



--------------------------------------------------------------------------------

“New Loan Agreement” is defined in Section 33(a)(i).

“Note Severance” is defined in Section 33(a)(ii).

“Prepaid Amount” is defined in Section 32(c).

“Prepayment Bucket” means the First 10% Prepayment Amount or the Second 90%
Prepayment Amount.

“Prepayment Premium Period” means the period during which, if a prepayment of
principal occurs other than the First 10% Prepayment Amount, a prepayment
premium will be payable by Borrower to Lender. The Prepayment Premium Period is
the period from and including the date of this Note until but not including the
first day of the Window Period.

“Released Property” is defined in Section 32(c).

“Remaining Amortization Period” means, at any point in time, the number of
consecutive calendar months equal to the number of months in the Amortization
Period minus the number of scheduled monthly installments of principal and
interest that have elapsed since the date of this Note.

“Second 90% Prepayment Amount” means any principal prepayments made after
prepayment in full of the First 10% Prepayment Amount.

“Security Instrument” is defined in the Recitals.

“Severed Property” and “Severed Properties” are defined in Section 33(a)(i).

“Window Period” means the 3 consecutive calendar month period prior to the
Scheduled Maturity Date. If the first day of the Window Period falls on a day
which is not a Business Day, then with respect to payments made under Section 10
or Section 11, the “Window Period” will begin on the Business Day immediately
preceding the scheduled first day of the Window Period.

 

  (b)

Other capitalized terms used but not defined in this Note will have the meanings
given to such terms in the Loan Agreement.

 

2.

Address for Payment. All payments due under this Note will be payable at 11501
Outlook Street, Suite 300, Overland Park, Kansas 66211, Mailcode: KS-01-11-0501,
or such other place as may be designated by Notice to Borrower from or on behalf
of Lender.

 

3.

Payments.

 

  (a)

Interest will accrue on the outstanding principal balance of this Note at the
Floating Interest Rate, subject to the provisions of Section 8 of this Note.

 

Master Multifamily Note    Page 7 Floating Rate   



--------------------------------------------------------------------------------

  (b)

Interest under this Note will be computed, payable and allocated on the basis of
an actual/360 interest calculation schedule (interest is payable for the actual
number of days in each month, and each month’s interest is calculated by
multiplying the unpaid principal amount of this Note as of the first day of the
month for which interest is being calculated by the applicable Floating Interest
Rate, dividing the product by 360, and multiplying the quotient by the number of
days in the month for which interest is being calculated). For convenience in
determining the amount of a monthly installment of principal and interest under
this Note, Lender will use a 30/360 interest calculation payment schedule (each
year is treated as consisting of twelve 30-day months). However, as provided
above, the portion of the monthly installment actually payable as and allocated
to interest will be based upon an actual/360 interest calculation schedule, and
the amount of each installment attributable to principal and the amount
attributable to interest will vary based upon the number of days in the month
for which such installment is paid. Each monthly payment of principal and
interest will first be applied to pay in full interest due, and the balance of
the monthly payment paid by Borrower will be credited to principal.

 

  (c)

Unless disbursement of principal is made by Lender to Borrower on the first day
of a calendar month, interest for the period beginning on the date of
disbursement and ending on and including the last day of such calendar month
will be payable by Borrower simultaneously with the execution of this Note. If
disbursement of principal is made by Lender to Borrower on the first day of a
calendar month, then no payment will be due from Borrower at the time of the
execution of this Note. The Installment Due Date for the first monthly
installment payment under Section 3(d) of interest-only or principal and
interest, as applicable, will be the First Installment Due Date set forth in
Section 1(a) of this Note. Except as provided in this Section 3(c) and
Section 10, accrued interest will be payable in arrears.

 

(d)

   (i)    Beginning on the First Installment Due Date, and continuing until and
including the Installment Due Date immediately prior to the First Principal and
Interest Installment Due Date, accrued interest-only will be payable by Borrower
in consecutive monthly installments due and payable on the first day of each
calendar month. The amount of the monthly installment of interest-only payable
pursuant to this Section 3(d)(i) on an Installment Due Date will equal the
product of (A) annual interest on the unpaid principal balance of this Note as
of the first day of the Interest Adjustment Period immediately preceding the
Installment Due Date at the Floating Interest Rate in effect for such Interest
Adjustment Period, divided by 360, multiplied by (B) the number of days in such
Interest Adjustment Period.    (ii)    Beginning on the First Principal and
Interest Installment Due Date, and continuing until and including the monthly
installment due on the Maturity Date, principal and accrued interest will be
payable by Borrower in consecutive monthly installments due and payable on the
first day of each calendar month. The amount of the monthly installment of
principal and interest payable pursuant to this Section 3(d)(ii) on an
Installment Due Date will be calculated so as to equal the monthly payment
amount which would

 

Master Multifamily Note    Page 8 Floating Rate   



--------------------------------------------------------------------------------

  be payable on the Installment Due Date as if the unpaid principal balance of
this Note as of the first day of the Interest Adjustment Period immediately
preceding the Installment Due Date was to be fully amortized, together with
interest thereon at the Floating Interest Rate in effect for such Interest
Adjustment Period, in equal consecutive monthly payments paid on the first day
of each calendar month over the Remaining Amortization Period.

 

  (d)

Reserved.

 

  (e)

Reserved.

 

  (f)

Reserved.

 

  (g)

All remaining Indebtedness, including all principal and interest, will be due
and payable by Borrower on the Maturity Date.

 

  (h)

Lender will provide Borrower with Notice, given in the manner specified in the
Loan Agreement, of the amount of each monthly installment due under this Note.
However, if Lender has not provided Borrower with prior Notice of the monthly
payment due on any Installment Due Date, then Borrower will pay on that
Installment Due Date an amount equal to the monthly installment payment for
which Borrower last received Notice. If Lender at any time determines that
Borrower has paid one or more monthly installments in an incorrect amount
because of the operation of the preceding sentence, or because Lender has
miscalculated the Floating Interest Rate or has otherwise miscalculated the
amount of any monthly installment, then Lender will give Notice to Borrower of
such determination. If such determination discloses that Borrower has paid less
than the full amount due for the period for which the determination was made,
Borrower, within 30 calendar days after receipt of the Notice from Lender, will
pay to Lender the full amount of the deficiency. If such determination discloses
that Borrower has paid more than the full amount due for the period for which
the determination was made, then the amount of the overpayment will be credited
to the next installment(s) of interest only or principal and interest, as
applicable, due under this Note (or, if an Event of Default has occurred and is
continuing, such overpayment will be credited against any amount owing by
Borrower to Lender).

 

  (i)

All payments under this Note must be made in immediately available U.S. funds.

 

  (j)

Any regularly scheduled monthly installment of interest only or principal and
interest payable pursuant to this Section 3 that is received by Lender before
the date it is due will be deemed to have been received on the due date for the
purpose of calculating interest due.

 

  (k)

Any accrued interest remaining past due for 30 days or more, at Lender’s
discretion, may be added to and become part of the unpaid principal balance of
this Note and any reference to “accrued interest” will refer to accrued interest
which has not become part of the unpaid principal balance. Any amount added to
principal pursuant to the Loan Documents will bear interest at the applicable
rate or rates specified in this Note and will be payable with such interest upon
demand by Lender and absent such demand, as provided in this Note for the
payment of principal and interest.

 

Master Multifamily Note    Page 9 Floating Rate   



--------------------------------------------------------------------------------

  (l)

In accordance with Section 16, interest charged under this Note cannot exceed
the Maximum Interest Rate. If the Floating Interest Rate at any time exceeds the
Maximum Interest Rate, resulting in the charging of interest hereunder to be
limited to the Maximum Interest Rate, then any subsequent reduction in the
Floating Interest Rate will not reduce the rate at which interest under this
Note accrues below the Maximum Interest Rate until the total amount of interest
accrued hereunder equals the amount of interest which would have accrued had the
Floating Interest Rate at all times been in effect.

 

  (m)

Reserved.

 

  (n)

If an Index Conversion Event occurs:

 

  (i)

Lender will notify Borrower in writing of the Alternate Index, the Alternate
Index Page, and the Index Conversion Date (as defined below) (“Index Conversion
Notice”) within 3 Business Days after an Index Conversion Event. Lender will
notify Borrower in writing of the Adjustment Factor (“Adjustment Factor Notice”)
before the first Installment Due Date following the Index Conversion Date.

 

  (ii)

Beginning on the date specified in the Index Conversion Notice (“Index
Conversion Date”), interest will accrue at the Floating Interest Rate calculated
using the Alternate Index, the Alternate Index Page and the Adjustment Factor
specified in the applicable Index Conversion Notice and Adjustment Factor
Notice, without the necessity of any amendment or other modification of this
Note.

 

  (iii)

The designation or determination by Lender of an Index Conversion Event, the
Index Conversion Date, the Alternate Index, the Alternate Index Page, and the
Adjustment Factor will be conclusive. If Freddie Mac is the Lender, such
designation or determination will be in Lender’s sole discretion. If Lender is
not Freddie Mac, such designation or determination will be made at, and in
accordance with, the written direction of Freddie Mac which will be given in
Freddie Mac’s sole discretion.

 

  (iv)

Lender will determine and designate the Alternate Index, the Alternate Index
Page, and the Adjustment Factor only if an Index Conversion Event occurs, and
will not re-determine or re-designate another Alternate Index, the Alternate
Index Page, or Adjustment Factor unless a subsequent Index Conversion Event
occurs.

 

Master Multifamily Note    Page 10 Floating Rate   



--------------------------------------------------------------------------------

4.

Application of Partial Payments. If at any time Lender receives, from Borrower
or otherwise, any amount applicable to the Indebtedness which is less than all
amounts due and payable at such time, Lender may apply the amount received to
amounts then due and payable in any manner and in any order determined by
Lender, in Lender’s discretion. Borrower agrees that neither Lender’s acceptance
of a payment from Borrower in an amount that is less than all amounts then due
and payable nor Lender’s application of such payment will constitute or be
deemed to constitute either a waiver of the unpaid amounts or an accord and
satisfaction.

 

5.

Security. The Indebtedness is secured by, among other things, the Security
Instruments, and reference is made to the Security Instruments and the Loan
Agreement for other rights with respect to collateral for the Indebtedness.

 

6.

Acceleration. If an Event of Default has occurred and is continuing, the entire
unpaid principal balance, any accrued interest, any prepayment premium payable
under Section 10, and all other amounts payable under this Note and any other
Loan Document, will at once become due and payable, at the option of Lender,
without any prior Notice to Borrower (except if notice is required by applicable
law, then after such notice). Lender may exercise this option to accelerate
regardless of any prior forbearance. For purposes of exercising such option,
Lender will calculate the prepayment premium as if prepayment occurred on the
date of acceleration. If prepayment occurs thereafter, Lender will recalculate
the prepayment premium as of the actual prepayment date.

 

7.

Late Charge.

 

  (a)

If any monthly installment of interest or principal and interest or other amount
payable under this Note or under the Loan Agreement or any other Loan Document
is not received in full by Lender within 10 days after the installment or other
amount is due, counting from and including the date such installment or other
amount is due (unless applicable law requires a longer period of time before a
late charge may be imposed, in which event such longer period will be
substituted), Borrower must pay to Lender, immediately and without demand by
Lender, a late charge equal to 5% of such installment or other amount due
(unless applicable law requires a lesser amount be charged, in which event such
lesser amount will be substituted). If the Loan is not fully amortizing, the
late charge will not be due on the final payment of principal owed on the
Maturity Date if such payment is not timely made.

 

  (b)

Borrower acknowledges that its failure to make timely payments will cause Lender
to incur additional expenses in servicing and processing the Loan and that it is
extremely difficult and impractical to determine those additional expenses.
Borrower agrees that the late charge payable pursuant to this Section represents
a fair and reasonable estimate, taking into account all circumstances existing
on the date of this Note, of the additional expenses Lender will incur by reason
of such late payment. The late charge is payable in addition to, and not in lieu
of, any interest payable at the Default Rate pursuant to Section 8.

 

Master Multifamily Note    Page 11 Floating Rate   



--------------------------------------------------------------------------------

8.

Default Rate.

 

  (a)

So long as (i) any monthly installment under this Note remains past due for 30
days or more or (ii) any other Event of Default has occurred and is continuing,
then notwithstanding anything in Section 3 of this Note to the contrary,
interest under this Note will accrue on the unpaid principal balance from the
Installment Due Date of the first such unpaid monthly installment or the
occurrence of such other Event of Default, as applicable, at the Default Rate.

 

  (b)

From and after the Maturity Date, the unpaid principal balance will continue to
bear interest at the Default Rate until and including the date on which the
entire principal balance is paid in full.

 

  (c)

Borrower acknowledges that (i) its failure to make timely payments will cause
Lender to incur additional expenses in servicing and processing the Loan,
(ii) during the time that any monthly installment under this Note is delinquent
for 30 days or more, Lender will incur additional costs and expenses arising
from its loss of the use of the money due and from the adverse impact on
Lender’s ability to meet its other obligations and to take advantage of other
investment opportunities, and (iii) it is extremely difficult and impractical to
determine those additional costs and expenses. Borrower also acknowledges that,
during the time that any monthly installment under this Note is delinquent for
30 days or more or any other Event of Default has occurred and is continuing,
Lender’s risk of nonpayment of this Note will be materially increased and Lender
is entitled to be compensated for such increased risk. Borrower agrees that the
increase in the rate of interest payable under this Note to the Default Rate
represents a fair and reasonable estimate, taking into account all circumstances
existing on the date of this Note, of the additional costs and expenses Lender
will incur by reason of the Borrower’s delinquent payment and the additional
compensation Lender is entitled to receive for the increased risks of nonpayment
associated with a delinquent loan.

 

9.

Limits on Personal Liability.

 

  (a)

Except as otherwise provided in this Section 9, none of Borrower, SPE Equity
Owner, or any member or limited partner of Borrower will have any personal
liability under this Note, the Loan Agreement or any other Loan Document for the
repayment of the Indebtedness or for the performance of or compliance with any
other obligations of Borrower under the Loan Documents and Lender’s only
recourse for the satisfaction of the Indebtedness and the performance of such
obligations will be Lender’s exercise of its rights and remedies with respect to
the Mortgaged Property and to any other collateral held by Lender as security
for the Indebtedness. This limitation on Borrower’s liability will not limit or
impair Lender’s enforcement of its rights against any Guarantor of the
Indebtedness or any Guarantor of any other obligations of Borrower.

 

  (b)

Borrower will be personally liable to Lender for the amount of the Base
Recourse, plus any other amounts for which Borrower has personal liability under
this Section 9.

 

Master Multifamily Note    Page 12 Floating Rate   



--------------------------------------------------------------------------------

  (c)

In addition to the Base Recourse, Borrower will be personally liable to Lender
for the repayment of a further portion of the Indebtedness equal to any loss or
damage suffered by Lender as a result of the occurrence of any of the following
events:

 

  (i)

Borrower fails to pay to Lender upon demand after an Event of Default all Rents
to which Lender is entitled under Section 3 of any Security Instrument and the
amount of all security deposits collected by Borrower from tenants then in
residence. However, Borrower will not be personally liable for any failure
described in this Section 9(c)(i) if Borrower is unable to pay to Lender all
Rents and security deposits as required by any Security Instrument because of a
valid order issued in, or an automatic stay applicable because of, a bankruptcy,
receivership, or similar judicial proceeding.

 

  (ii)

Borrower fails to apply all Insurance proceeds and Condemnation proceeds as
required by the Loan Agreement. However, Borrower will not be personally liable
for any failure described in this Section 9(c)(ii) if Borrower is unable to
apply Insurance or Condemnation proceeds as required by the Loan Agreement
because of a valid order issued in, or an automatic stay applicable because of,
a bankruptcy, receivership, or similar judicial proceeding.

 

  (iii)

Either of the following occurs:

 

  (A)

Borrower fails to deliver the statements, schedules and reports required by
Section 6.07 of the Loan Agreement and Lender exercises its right to audit those
statements, schedules and reports.

 

  (B)

If an Event of Default has occurred and is continuing, Borrower fails to deliver
all books and records relating to any Individual Property or its operation in
accordance with the provisions of Section 6.07 of the Loan Agreement.

 

  (iv)

Borrower fails to pay when due in accordance with the terms of the Loan
Agreement the amount of any item below marked “Deferred”; provided however, that
if no item is marked “Deferred”, this Section 9(c)(iv) will be of no force or
effect.

 

[Deferred]    Property Insurance premiums or other Insurance premiums [Collect]
   Taxes or payments in lieu of taxes (PILOT) [Deferred]    water and sewer
charges (that could become a lien on the Mortgaged Property) [Deferred]   
Ground Rents [Deferred]    assessments or other charges (that could become a
lien on the Mortgaged Property), including home owner association dues

 

Master Multifamily Note    Page 13 Floating Rate   



--------------------------------------------------------------------------------

  (v)

Borrower engages in any willful act of material waste of the Mortgaged Property.

 

  (vi)

Borrower fails to comply with any provision of Section 6.13(a)(iii) through
(xxvi) of the Loan Agreement or any SPE Equity Owner fails to comply with any
provision of Section 6.13(b)(iii) through (v) of the Loan Agreement (subject to
possible full recourse liability as set forth in Section 9(f)(ii)).

 

  (vii)

Any of the following Transfers occurs:

 

  (A)

Any Person that is not an Affiliate creates a mechanic’s lien or other
involuntary lien or encumbrance against any Individual Property and Borrower has
not complied with the provisions of the Loan Agreement.

 

  (B)

A Transfer of property by devise, descent or operation of law occurs upon the
death of a natural person and such Transfer does not meet the requirements set
forth in the Loan Agreement.

 

  (C)

Borrower grants an easement that does not meet the requirements set forth in the
Loan Agreement.

 

  (D)

Borrower executes a Lease that does not meet the requirements set forth in the
Loan Agreement.

 

  (viii)

Reserved.

 

  (ix)

through (xviii) are Reserved.

 

  (xix)

Borrower fails to complete any Property Improvement Alterations that have been
commenced in accordance with Section 6.09(e)(v) of the Loan Agreement.

 

  (xx)

Reserved.

 

  (xxi)

Borrower or any officer, director, partner, member or employee of Borrower makes
an unintentional written material misrepresentation in connection with (1) the
application for or creation of the Indebtedness, (2) on-going financial or other
reporting requirements or information required by the Loan Documents, or (3) any
action or consent of Lender; provided that the assumption will be that any
written material misrepresentation was intentional and the burden of proof will
be on Borrower to prove that there was no intent.

 

  (xxii)

through (xxvi) are Reserved.

 

Master Multifamily Note    Page 14 Floating Rate   



--------------------------------------------------------------------------------

  (d)

In addition to the Base Recourse, Borrower will be personally liable to Lender
for all of the following:

 

  (i)

Borrower will be personally liable for the performance of all of Borrower’s
obligations under Sections 6.12 and 10.02(b) of the Loan Agreement (relating to
environmental matters).

 

  (ii)

Borrower will be personally liable for the costs of any audit under Section 6.07
of the Loan Agreement.

 

  (iii)

Borrower will be personally liable for any costs and expenses incurred by Lender
in connection with the collection of any amount for which Borrower is personally
liable under this Section 9, including Attorneys’ Fees and Costs and the costs
of conducting any independent audit of Borrower’s books and records to determine
the amount for which Borrower has personal liability.

 

  (iv)

through (viii) are Reserved.

 

  (ix)

Borrower will be personally liable for any fees, costs, or expenses incurred by
Lender in connection with Borrower’s termination of any agreement for the
provision of services to or in connection with any Individual Property,
including cable, internet, garbage collection, landscaping, security, and
cleaning.

 

  (x)

Reserved.

 

  (xi)

Reserved.

 

  (e)

All payments made by Borrower with respect to the Indebtedness and all amounts
received by Lender from the enforcement of its rights under the Loan Agreement
and the other Loan Documents will be applied first to the portion of the
Indebtedness for which Borrower has no personal liability.

 

  (f)

Notwithstanding the Base Recourse, Borrower will become personally liable to
Lender for the repayment of all of the Indebtedness upon the occurrence of any
of the following Events of Default:

 

  (i)

Borrower fails to comply with Section 6.13(a)(i) or (ii) of the Loan Agreement
or any SPE Equity Owner fails to comply with Section 6.13(b)(i) or (ii) of the
Loan Agreement.

 

  (ii)

Borrower fails to comply with any provision of Section 6.13(a)(iii) through
(xxvi) of the Loan Agreement or any SPE Equity Owner fails to comply with any
provision of Section 6.13(b)(iii) through (v) of the Loan Agreement and a court
of competent jurisdiction holds or determines that such failure or combination
of failures is the basis, in whole or in part, for the substantive consolidation
of the assets and liabilities of Borrower or any SPE Equity Owner with the
assets and liabilities of a debtor pursuant to Title 11 of the Bankruptcy Code.

 

Master Multifamily Note    Page 15 Floating Rate   



--------------------------------------------------------------------------------

  (iii)

A Transfer that is an Event of Default under Section 7.02 of the Loan Agreement
occurs other than a Transfer set forth in Section 9(c)(vii) above (for which
Borrower will have personal liability for Lender’s loss or damage); provided,
however, that Borrower will not have any personal liability for a Transfer
consisting solely of the involuntary removal or involuntary withdrawal of a
general partner in a limited partnership or a manager in a limited liability
company.

 

  (iv)

There was fraud or intentional written material misrepresentation by Borrower or
any officer, director, partner, member, or employee of Borrower in connection
with (1) the application for or creation of the Indebtedness, (2) on-going
financial or other reporting requirements or information required by the Loan
Documents, or (3) any action or consent of Lender.

 

  (v)

Borrower or any SPE Equity Owner voluntarily files for bankruptcy protection
under the Bankruptcy Code.

 

  (vi)

Borrower or any SPE Equity Owner voluntarily becomes subject to any
reorganization, receivership, insolvency proceeding, or other similar proceeding
pursuant to any other federal or state law affecting debtor and creditor rights.

 

  (vii)

Any Individual Property or any part of an Individual Property becomes an asset
in a voluntary bankruptcy or becomes subject to any voluntary reorganization,
receivership, insolvency proceeding, or other similar voluntary proceeding
pursuant to any other federal or state law affecting debtor and creditor rights.

 

  (viii)

An order of relief is entered against Borrower or any SPE Equity Owner pursuant
to the Bankruptcy Code or other federal or state law affecting debtor and
creditor rights in any involuntary bankruptcy proceeding initiated or joined in
by a Related Party.

 

  (ix)

An involuntary bankruptcy or other involuntary insolvency proceeding is
commenced against Borrower or any SPE Equity Owner (by a party other than
Lender) but only if Borrower or such SPE Equity Owner has failed to use
commercially reasonable efforts to dismiss such proceeding or has consented to
such proceeding. “Commercially reasonable efforts” will not require any direct
or indirect interest holders in Borrower or any SPE Equity Owner to contribute
or cause the contribution of additional capital to Borrower or any SPE Equity
Owner.

 

  (x)

through (xiii) are Reserved.

 

Master Multifamily Note    Page 16 Floating Rate   



--------------------------------------------------------------------------------

  (xiv)

Borrower, any Guarantor, or any SPE Equity Owner fails to comply with any
request of Lender in connection with any Loan Agreement Severance or Note
Severance with respect to any Individual Property under Section 33 of this Note
or Section 11.22 of the Loan Agreement, in each case in accordance with the
terms thereof.

 

  (g)

For purposes of Sections 9(f) and (h), the term “Related Party” will include all
of the following:

 

  (i)

Borrower, any Guarantor, or any SPE Equity Owner.

 

  (ii)

Any Person that holds, directly or indirectly, any ownership interest (including
any shareholder, member or partner) in Borrower, any Guarantor, or any SPE
Equity Owner or any Person that has a right to manage Borrower, any Guarantor,
or any SPE Equity Owner.

 

  (iii)

Any Person in which Borrower, any Guarantor, or any SPE Equity Owner has any
ownership interest (direct or indirect) or right to manage.

 

  (iv)

Any Person in which any partner, shareholder, or member of Borrower, any
Guarantor, or any SPE Equity Owner has an ownership interest or right to manage.

 

  (v)

Any Person in which any Person holding an interest in Borrower, any Guarantor,
or any SPE Equity Owner also has any ownership interest.

 

  (vi)

Any creditor (as defined in the Bankruptcy Code) of Borrower that is related by
blood, marriage or adoption to Borrower, any Guarantor, or any SPE Equity Owner.

 

  (vii)

Any creditor (as defined in the Bankruptcy Code) of Borrower that is related to
any partner, shareholder or member of, or any other Person holding an interest
in, Borrower, any Guarantor, or any SPE Equity Owner.

 

  (h)

If Borrower, any Guarantor, any SPE Equity Owner, or any Related Party has
solicited creditors to initiate or participate in any proceeding referred to in
Section 9(f), regardless of whether any of the creditors solicited actually
initiates or participates in the proceeding, then such proceeding will be
considered as having been initiated by a Related Party.

 

  (i)

To the extent that Borrower has personal liability under this Section 9, Lender
may, to the fullest extent permitted by applicable law, exercise its rights
against Borrower personally without regard to whether Lender has exercised any
rights against any Individual Property or any other security, or pursued any
rights against any Guarantor, or pursued any other rights available to Lender
under this Note, the Loan Agreement, any other Loan Document, or applicable law.
To the fullest extent permitted by applicable law, in any action to enforce
Borrower’s personal liability under this Section 9, Borrower waives any right to
set off the value of any Individual Property against such personal liability.

 

Master Multifamily Note    Page 17 Floating Rate   



--------------------------------------------------------------------------------

10.

Voluntary and Involuntary Prepayments.

 

  (a)

Any receipt by Lender of principal due under this Note prior to the Maturity
Date, other than principal required to be paid in monthly installments pursuant
to Section 3, constitutes a prepayment of principal under this Note. Without
limiting the foregoing, any application by Lender, prior to the Maturity Date,
of any proceeds of collateral or other security to the repayment of any portion
of the unpaid principal balance of this Note constitutes a prepayment under this
Note.

 

  (b)

Borrower may not voluntarily prepay any portion of the principal balance of this
Note during the Lockout Period; provided, however, any prepayment that is a part
of the First 10% Prepayment Amount and any prepayment occurring as a result of
the application of any Insurance proceeds or Condemnation award under the Loan
Agreement will be permitted during the Lockout Period. However, if any portion
of the principal balance of this Note is prepaid during the Lockout Period by
reason of the application by Lender of any proceeds of collateral or other
security to any portion of the unpaid principal balance of this Note or
following a determination that the prohibition on voluntary prepayments during
the Lockout Period is in contravention of applicable law, then Borrower must
also pay to Lender upon demand by Lender, a prepayment premium equal to 5% of
the amount of principal being prepaid.

 

  (c)

Following the end of the Lockout Period, Borrower may voluntarily prepay all or
any portion (solely in connection with a release of an Individual Property
permitted under the Loan Documents) of the unpaid principal balance of this Note
on an Installment Due Date so long as Borrower designates the date for such
prepayment in a Notice from Borrower to Lender given at least 30 days prior to
the date of such prepayment. If an Installment Due Date (as defined in
Section 1(a)) falls on a day which is not a Business Day, then with respect to
payments made under this Section 10 only, (A) the term “Installment Due Date”
will mean the Business Day immediately preceding the scheduled Installment Due
Date and (B) the calculation of any required prepayment premium will be made as
if the prepayment had actually been made on the scheduled Installment Due Date.

 

  (d)

Following the end of the Lockout Period, notwithstanding Section 10(c), if a
voluntary prepayment is permitted, Borrower may voluntarily prepay all or any
portion (solely in connection with a release of an Individual Property permitted
under the Loan Documents) of the unpaid principal balance of this Note on a
Business Day other than an Installment Due Date if Borrower provides Lender with
the Notice set forth in Section 10(c) and meets the other requirements set forth
in this Section 10(d). Borrower acknowledges that Lender has agreed that
Borrower may prepay principal on a Business Day other than an Installment Due
Date only because Lender will deem any prepayment received by Lender on any day
other than an Installment Due Date to have been received on the Installment Due
Date

 

Master Multifamily Note    Page 18 Floating Rate   



--------------------------------------------------------------------------------

  immediately following such prepayment and Borrower must pay to Lender all
interest and any required prepayment premium that would have been due if the
prepayment had actually been made on the Installment Due Date immediately
following such prepayment.

 

  (e)

Unless otherwise expressly provided in the Loan Documents, Borrower may not
voluntarily prepay less than all of the unpaid principal balance of this Note.
In order to voluntarily prepay all or any part of the principal of this Note,
Borrower must also pay to Lender, together with the amount of principal being
prepaid, (i) all accrued and unpaid interest due under this Note, plus (ii) all
other sums due to Lender at the time of such prepayment pursuant to the Loan
Agreement and the other Loan Documents, plus (iii) any applicable prepayment
premium calculated pursuant to Section 10(f).

 

  (f)

Except as provided in Section 10(g), a prepayment premium will be due and
payable by Borrower in connection with any prepayment of principal under this
Note during the Prepayment Premium Period. The prepayment premium will be
calculated as follows:

 

  (i)

First 10% Prepayment Amount. No prepayment premium will be due in connection
with any prepayment of the First 10% Prepayment Amount, which prepayments of the
First 10% Prepayment Amount may be made during the Lockout Period.

 

  (ii)

Second 90% Prepayment Amount. The prepayment premium will be 1.0% of the amount
of principal being prepaid for any prepayment of the Second 90% Prepayment
Amount occurring after the Lockout Period and during the Prepayment Premium
Period.

For the avoidance of doubt, if a portion of a prepayment is in one Prepayment
Bucket and the remaining portion is in another Prepayment Bucket, Lender will
apply the applicable prepayment premium to each portion in accordance with the
applicable Prepayment Bucket. (For example, if Borrower makes a prepayment of
principal in the amount of $10,000,000 and $6,000,000 is part of the First 10%
Prepayment Amount and $4,000,000 is part of the Second 90% Prepayment Amount, no
prepayment premium will be due and payable with respect to $6,000,000 and a 1%
prepayment premium will be due and payable with respect to $4,000,000.)

 

  (g)

Notwithstanding any other provision of this Section 10, no prepayment premium
will be payable with respect to any of the following:

 

  (i)

Any prepayment made during the Window Period.

 

  (ii)

Any prepayment occurring as a result of the application of any Insurance
proceeds or Condemnation award.

 

Master Multifamily Note    Page 19 Floating Rate   



--------------------------------------------------------------------------------

  (iii)

Any prepayment required under the terms of the Loan Agreement in connection with
a Condemnation proceeding.

 

  (iv)

Any prepayment of the entire principal balance of this Note that occurs on or
after the 12th Installment Due Date under this Note with the proceeds of a fixed
interest rate mortgage loan to the existing Borrower, which will be used to
refinance this Loan and that is the subject of a binding commitment for purchase
between Freddie Mac and a Freddie Mac Multifamily Approved Seller/Servicer.

 

  (v)

Any prepayment of the First 10% Prepayment Amount.

 

  (h)

Unless Lender agrees otherwise in writing, a permitted or required prepayment of
less than the unpaid principal balance of this Note (other than a prepayment in
connection with a release of an Individual Property permitted under the Loan
Documents) will not extend or postpone the due date of any subsequent monthly
installments or change the amount of such installments. Notwithstanding the
foregoing, in the event that an Individual Property listed on Schedule 1 is
released pursuant to the Loan Agreement, at the time of such release, Borrower
and Lender will execute an amendment to this Note to update Schedule 1 to
reflect the new Allocated Percentage Amount of Loan and Allocated Loan Amount
for each Remaining Property (as defined in the Loan Agreement). Such amendment
must be acknowledged by all Guarantors.

 

  (i)

Borrower recognizes that any prepayment of any of the unpaid principal balance
of this Note, whether voluntary or involuntary or resulting from an Event of
Default by Borrower, will result in Lender’s incurring loss, including
reinvestment loss, additional expense and frustration or impairment of Lender’s
ability to meet its commitments to third parties. Borrower agrees to pay to
Lender upon demand damages for the detriment caused by any prepayment, and
agrees that it is extremely difficult and impractical to ascertain the extent of
such damages. Borrower therefore acknowledges and agrees that the formula for
calculating prepayment premiums set forth in this Note represents a reasonable
estimate of the damages Lender will incur because of a prepayment. Borrower
further acknowledges that any lockout and prepayment premium provisions of this
Note are a material part of the consideration for the Loan, and that the terms
of this Note are in other respects more favorable to Borrower as a result of the
Borrower’s voluntary agreement to the lockout and prepayment premium provisions.

 

  (j)

Reserved.

 

  (k)

Reserved.

 

  (l)

Reserved.

 

11.

Reserved.

 

12.

Reserved.

 

Master Multifamily Note    Page 20 Floating Rate   



--------------------------------------------------------------------------------

13.

Costs and Expenses. To the fullest extent allowed by applicable law, Borrower
must pay all expenses and costs, including Attorneys’ Fees and Costs incurred by
Lender as a result of any default under this Note or in connection with efforts
to collect any amount due under this Note, or to enforce the provisions of any
of the other Loan Documents, including those incurred in post-judgment
collection efforts and in any bankruptcy proceeding (including any action for
relief from the automatic stay of any bankruptcy proceeding) or judicial or
non-judicial foreclosure proceeding. Borrower acknowledges and agrees that, in
connection with each request by Borrower under this Note or any Loan Document,
Borrower must pay all reasonable Attorneys’ Fees and Costs and expenses incurred
by Lender, including any fees charged by the Rating Agencies (if applicable),
regardless of whether the matter is approved, denied or withdrawn.

 

14.

Forbearance. Any forbearance by Lender in exercising any right or remedy under
this Note, the Loan Agreement, or any other Loan Document, or otherwise afforded
by applicable law, will not be a waiver of or preclude the exercise of that or
any other right or remedy. The acceptance by Lender of any payment after the due
date of such payment, or in an amount which is less than the required payment,
will not be a waiver of Lender’s right to require prompt payment when due of all
other payments or to exercise any right or remedy with respect to any failure to
make prompt payment. Enforcement by Lender of any security for Borrower’s
obligations under this Note will not constitute an election by Lender of
remedies so as to preclude the exercise of any other right or remedy available
to Lender.

 

15.

Waivers. Borrower and all endorsers and Guarantors of this Note and all other
third party obligors waive presentment, demand, notice of dishonor, protest,
notice of acceleration, notice of intent to demand or accelerate payment or
maturity, presentment for payment, notice of nonpayment, grace, and diligence in
collecting the Indebtedness.

 

16.

Loan Charges. Neither this Note nor any of the other Loan Documents will be
construed to create a contract for the use, forbearance, or detention of money
requiring payment of interest at a rate greater than the Maximum Interest Rate.
If any applicable law limiting the amount of interest or other charges permitted
to be collected from Borrower in connection with the Loan is interpreted so that
any interest or other charge provided for in any Loan Document, whether
considered separately or together with other charges provided for in any other
Loan Document, violates that law, and Borrower is entitled to the benefit of
that law, that interest or charge is hereby reduced to the extent necessary to
eliminate that violation. The amounts, if any, previously paid to Lender in
excess of the permitted amounts will be applied by Lender to reduce the unpaid
principal balance of this Note. For the purpose of determining whether any
applicable law limiting the amount of interest or other charges permitted to be
collected from Borrower has been violated, all Indebtedness that constitutes
interest, as well as all other charges made in connection with the Indebtedness
that constitute interest, will be deemed to be allocated and spread ratably over
the stated term of this Note. Unless otherwise required by applicable law, such
allocation and spreading will be effected in such a manner that the rate of
interest so computed is uniform throughout the stated term of this Note.

 

Master Multifamily Note    Page 21 Floating Rate   



--------------------------------------------------------------------------------

17.

Commercial Purpose. Borrower represents that Borrower is incurring the
Indebtedness solely for the purpose of carrying on a business or commercial
enterprise, and not for personal, family, household, or agricultural purposes.

 

18.

Counting of Days. Any reference in this Note to a period of “days” means
calendar days, not Business Days, except where otherwise specifically provided.

 

19.

Governing Law. This Note will be governed by the laws of the Commonwealth of
Virginia.

 

20.

Captions. The captions of the Sections of this Note are for convenience only and
will be disregarded in construing this Note.

 

21.

Notices; Written Modifications.

 

  (a)

All Notices, demands, and other communications required or permitted to be given
pursuant to this Note will be given in accordance with Section 11.03 of the Loan
Agreement.

 

  (b)

Any modification or amendment to this Note will be ineffective unless in writing
and signed by the party sought to be charged with such modification or
amendment; provided, however, in the event of a Transfer under the terms of the
Loan Agreement that requires Lender’s consent, any or some or all of the
Modifications to Multifamily Note set forth in Exhibit A to this Note may be
modified or rendered void by Lender at Lender’s option, by Notice to Borrower
and the transferee, as a condition of Lender’s consent.

 

22.

Consent to Jurisdiction and Venue. Borrower agrees that any controversy arising
under or in relation to this Note may be litigated in the Commonwealth of
Virginia. The state and federal courts and authorities with jurisdiction in the
Commonwealth of Virginia will have jurisdiction over all controversies that will
arise under or in relation to this Note. Borrower irrevocably consents to
service, jurisdiction, and venue of such courts for any such litigation and
waives any other venue to which it might be entitled by virtue of domicile,
habitual residence, or otherwise. However, nothing in this Note is intended to
limit any right that Lender may have to bring any suit, action, or proceeding
relating to matters arising under this Note in any court of any other
jurisdiction.

 

23.

WAIVER OF TRIAL BY JURY. BORROWER AND LENDER EACH (a) AGREES NOT TO ELECT A
TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS NOTE OR THE
RELATIONSHIP BETWEEN THE PARTIES AS LENDER AND BORROWER THAT IS TRIABLE OF RIGHT
BY A JURY AND (b) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE
TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND
VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.

 

24.

State-Specific Provisions. None.

 

Master Multifamily Note    Page 22 Floating Rate   



--------------------------------------------------------------------------------

25.

Attached Riders. The following Riders are attached to this Note:

Rider to the Multifamily Note – Recycled Borrower and/or Recycled SPE Equity
Owner

Rider to the Multifamily Note – Seniors Housing

Rider to the Multifamily Note – Primary Access By Easement or Private Road

Rider to the Multifamily Note – Shared Amenities, Management Office, or Other
Shared Facilities

Rider to the Multifamily Note – Legal Non-Conforming Property

Rider to the Multifamily Note – Ground Lease Mortgage

Rider to the Multifamily Note – Units without Certificate of Occupancy With
Outstanding Occupancy Authorization

 

26.

Attached Schedules and Exhibits. The following Schedules and Exhibits, if marked
with an “X” in the space provided, are attached to this Note:

 

  |X|

Schedule 1      Loan Allocation Information

 

  |X|

Schedule 2      Individual Borrowers and Individual Properties

 

  |X|

Schedule 3     Primary Access Easement and Shared Amenities

 

  |X|

Schedule 4     The Existing Notes

 

  |X|

Exhibit A Modifications to Multifamily Note

 

27.

Reserved.

 

28.

Reserved.

 

29.

Reserved.

 

30.

Reserved.

 

31.

Reserved.

 

32.

Partial Prepayments in Connection with a Release.

 

  (a)

Pursuant to the terms of the Security Instruments and the Loan Agreement, the
Mortgaged Property secures the Loan.

 

  (b)

Reserved.

 

Master Multifamily Note    Page 23 Floating Rate   



--------------------------------------------------------------------------------

  (c)

If (X) a release occurs with respect to an Individual Property securing this
Loan, (the “Released Property”) pursuant to Section 7.10 of the Loan Agreement,
(Y) the Released Property is released during the Prepayment Premium Period set
forth in this Note, and (Z) the applicable Allocated Loan Amount with respect to
such Released Property, together with accrued and unpaid interest on such
Allocated Loan Amount or portion thereof (the “Prepaid Amount”) and any
prepayment premium payable on such Prepaid Amount pursuant to this Note is paid
in full, then the following provisions will apply.

 

  (i)

Reserved.

 

  (ii)

Reserved.

 

  (iii)

Reserved.

 

  (iv)

Following any release described in this Section 32, to the extent applicable,
Borrower and Lender will execute an amendment to this Note to update Schedule 1
to reflect, with respect to each Remaining Property, the new Allocated
Percentage Amount of Loan and Allocated Loan Amount.

 

  (v)

Reserved.

 

33.

Lender’s Rights of Severance.

 

  (a)

At any time and from time to time and for any reason, without the consent of
Borrower, without incurring liability to Borrower, and without impairing or
releasing Borrower’s liability for all or any part of the Indebtedness, Lender
has the right to take the following actions:

 

  (i)

Lender may elect to sever the Loan Agreement into two or more separate
agreements (a “Loan Agreement Severance”) (if the Loan Agreement is severed with
respect to any Individual Property and replaced with a new loan agreement with
respect to such Individual Property, such Individual Property will be referred
to individually, as a “Severed Property” and collectively, as the “Severed
Properties”, and such new loan agreement will be referred to as a “New Loan
Agreement”) and record among the applicable land records an amendment to each
applicable Security Instrument in connection with Lender’s election to sever the
Loan Agreement with respect to the Severed Properties.

 

  (ii)

Lender may sever (“Note Severance”) this Note into two or more separate
promissory notes, in such denominations as Lender shall determine in its sole
and absolute discretion, which promissory notes may be included in separate
sales or Securitizations undertaken by Lender. In conjunction with any such
action, Lender may redefine the interest rate and amortization schedule;
provided however, each of the following will be true:

(A) Reserved.

 

Master Multifamily Note    Page 24 Floating Rate   



--------------------------------------------------------------------------------

  (B)

If Lender elects to sever this Note and Lender redefines the interest rate, then
the weighted average of the margins contained in the severed promissory notes
taken in the aggregate will equal the Margin.

 

  (C)

If Lender redefines the amortization schedule, the amortization of the severed
promissory notes taken in the aggregate will require no more amortization to be
paid under the loans evidenced by the severed promissory notes or the Loan than
as was required under this Note at the time such action was taken by Lender and
such redefined amortization will not result in a change in the amount of the
monthly payment due under this Note.

 

  (D)

No other material economic term of the Loan will be amended or modified.

Notwithstanding the foregoing, if Lender requires a Note Severance and/or Loan
Agreement Severance after the occurrence and during the continuance of an Event
of Default, Lender in its discretion may change the Allocated Loan Amount among
the Individual Properties provided that the sum of the Allocated Loan Amount
with respect to all Individual Properties remains the same.

 

  (b)

Borrower agrees to cooperate with all requests of Lender to accomplish any Loan
Agreement Severance and/or Note Severance required under this Section 33.
Without limiting the generality of the foregoing, Borrower must, subject to the
terms of this Section, execute and deliver to Lender, promptly after the request
of Lender, an agreement to sever the Loan Agreement, a New Loan Agreement, a
severance or splitter agreement with respect to this Note, any other associated
severed/split documents for the Severed Property and such other documents as
Lender requires in Lender’s Discretion in order to effect the Loan Agreement
Severance and/or Note Severance, all in form and substance acceptable to Lender
in Lender’s Discretion.

 

  (c)

Borrower hereby irrevocably appoints Lender its attorney-in-fact with full power
of substitution (which appointment will be deemed to be coupled with an interest
and irrevocable until the Loan is paid in full and the applicable Security
Instrument is discharged of record, with Borrower hereby ratifying all that its
said attorney may do by virtue of such power) to make and execute all documents
necessary or desirable to effect the Loan Agreement Severance and/or Note
Severance; provided, however, Lender will not make or execute any such documents
under such power until 10 Business Days after Lender has given Borrower Notice
of Lender’s intent to exercise its rights under such power.

 

Master Multifamily Note    Page 25 Floating Rate   



--------------------------------------------------------------------------------

  (d)

Each severed promissory note, and the loan evidenced by each severed promissory
note, will be upon all of the terms and provisions contained in the applicable
Loan Agreement or New Loan Agreement and the Loan Documents or applicable
severed loan documents (collectively with the applicable Loan Agreement or New
Loan Agreement, the “Applicable Loan Documents”), which Applicable Loan
Documents will continue in full force and effect with respect to such loan,
except that (1) Lender may allocate specific collateral given for the Loan as
security for performance of specific promissory notes, in each case with or
without cross-default or cross-collateralization provisions, all as determined
by Lender in its sole and absolute discretion and (2) in the event of any Loan
Agreement Severance, the Severed Property will be the only Individual Property
securing the corresponding severed promissory note unless Lender elects to
additionally secure such severed promissory note with other collateral then
currently securing the Loan, in each case with or without cross-default or
cross-collateralization provisions, all as determined by Lender in its sole and
absolute discretion.

 

  (e)

Following any Note Severance, the term “Lender” will be deemed to refer
collectively to the holder(s) of each of the severed promissory notes.

 

  (f)

Reserved.

 

  (g)

Except as set forth below, Borrower will not be obligated to pay any costs or
expenses incurred in connection with the preparation, execution, recording or
filing of any documents in connection with any Loan Agreement Severance or Note
Severance, and Lender will reimburse Borrower for all costs reasonably incurred
by Borrower in connection with actions taken by Borrower pursuant to Lender’s
request under the terms of this Section. Notwithstanding the foregoing, Borrower
will be liable for all such costs and expenses and any other costs or expenses
of Lender in connection with any Loan Agreement Severance or Note Severance upon
the occurrence of an Event of Default or an event or condition that, with the
giving of Notice or the passage of time, or both, would become an Event of
Default.

 

  (h)

Borrower’s failure to deliver any of the documents requested by Lender under
this Section within 10 Business Days after Notice of such request by Lender
will, at Lender’s option, constitute an Event of Default.

IN WITNESS WHEREOF, and in consideration of the Lender’s agreement to lend
Borrower the principal amount set forth above, Borrower has signed and delivered
this Note under seal or has caused this Note to be signed and delivered under
seal by its duly authorized representative. Borrower intends that this Note will
be deemed to be signed and delivered as a sealed instrument.

 

BORROWER: NIC 12 ARLINGTON PLAZA OWNER LLC NIC 13 THE BENTLEY OWNER LLC NIC 12
BLAIR HOUSE OWNER LLC NIC 12 BLUE WATER LODGE OWNER LLC NIC 12 BRIARCREST
ESTATES OWNER LLC NIC 12 CHATEAU RIDGELAND OWNER LLC NIC 12 CHERRY LAUREL OWNER
LLC NIC 12 COLONIAL HARBOR OWNER LLC NIC 12 COUNTRY SQUIRE OWNER LLC NIC 12
COURTYARD AT LAKEWOOD OWNER LLC NIC 12 DESOTO BEACH CLUB OWNER LLC NIC 13
DOGWOOD ESTATES OWNER LLC NIC 12 EL DORADO OWNER LLC NIC 12 ESSEX HOUSE OWNER
LLC NIC 12 FLEMING POINT OWNER LLC NIC 13 FOUNTAINS AT HIDDEN LAKES OWNER LLC
NIC 12 GRASSLANDS ESTATES OWNER LLC NIC 12 GREELEY PLACE OWNER LLC NIC 12
GRIZZLY PEAK OWNER LLC NIC 13 HIDDEN LAKES OWNER LLC NIC 13 ILLAHEE HILLS OWNER
LLC NIC 12 JACKSON OAKS OWNER LLC NIC 13 LODGE AT COLD SPRING OWNER LLC NIC 13
MADISON ESTATES OWNER LLC NIC 13 MANOR AT OAKRIDGE OWNER LLC NIC 12 MAPLE DOWNS
OWNER LLC NIC 13 OAKWOOD HILLS OWNER LLC NIC 13 ORCHID TERRACE OWNER LLC NIC 13
PALMER HILLS OWNER LLC NIC 12 PARKWOOD ESTATES OWNER LLC NIC 13 PINEWOOD HILLS
OWNER LLC NIC 12 PIONEER VALLEY LODGE OWNER LLC NIC 13 PUEBLO REGENT OWNER LLC
NIC 12 REGENCY RESIDENCE OWNER LLC NIC 13 THE REGENT OWNER LLC NIC 13 ROCK CREEK
OWNER LLC NIC 13 SHELDON OAKS OWNER LLC NIC 12 SIMI HILLS OWNER LLC NIC 13 SKY
PEAKS OWNER LLC NIC 12 STONEYBROOK LODGE OWNER LLC NIC 13 THORNTON PLACE OWNER
LLC NIC 13 UFFELMAN ESTATES OWNER LLC NIC 12 VENTURA PLACE OWNER LLC NIC 13
VILLAGE GATE OWNER LLC NIC 13 VISTA DE LA MONTANA OWNER LLC NIC 13 WALNUT WOODS
OWNER LLC NIC 13 THE WESTMONT OWNER LLC NIC 13 WHITEROCK COURT OWNER LLC   ,
each a Delaware limited liability company By:  

/s/ Ivy Hernandez

  Name:   Ivy Hernandez   Title:   Vice-President

 

 

NIC 13 DURHAM REGENT OWNER LP,

a Delaware limited partnership

By:  

NIC 13 Durham Regent Owner GP LLC, a Delaware limited liability company,

its general partner

  By:   /s/ Ivy Hernandez   Name:   Ivy Hernandez   Title:   Vice President

 

 

NIC 13 JORDAN OAKS OWNER LP

a Delaware limited partnership

By:  

NIC 13 Jordan Oaks Owner GP LLC, a Delaware limited liability company,

its general partner

  By:   /s/ Ivy Hernandez   Name:   Ivy Hernandez   Title:   Vice President

 

Master Multifamily Note    Page 26 Floating Rate   



--------------------------------------------------------------------------------

RIDER TO MULTIFAMILY NOTE

RECYCLED BORROWER AND/OR RECYCLED SPE EQUITY OWNER

(Revised 3-1-2014)

The following changes are made to the Note which precedes this Rider:

 

A.

Section 9(c)(ix) is restated as follows:

 

  (ix)

Any of the Underwriting Representations or Separateness Representations set
forth in Sections 5.40(a) and (b) or, Sections 5.41(a) and (b), Sections 5.42(a)
and (b) or Sections 5.43(a) and (b) of the Loan Agreement are false or
misleading in any material respect.

 

Rider to Master Multifamily Note    Page 1 Recycled Borrower and/or Recycled SPE
Equity Owner   



--------------------------------------------------------------------------------

RIDER TO MULTIFAMILY NOTE

PRIMARY ACCESS BY EASEMENT OR PRIVATE ROAD

[FOR USE WITH THE MASTER LOAN AGREEMENT]

(Revised 8-1-2018)

This rider applies solely to the following Individual Property or Individual
Properties:

LODGE AT COLD SPRING

MADISON ESTATES

ROCK CREEK

SIMI HILLS

VISTA DE LA MONTANA

WHITEROCK COURT

The following changes are made to the Note which precedes this Rider:

 

A.

Section 9(c)(xi) is restated as follows:

 

  (xi)

Either of the following occurs:

 

  (A)

Any party takes, or threatens to take, any action to deny ingress to or egress
from the Land, from or to the publicly dedicated and maintained rights-of-way
known as described on Schedule 3 attached hereto through the easements
established under the easement agreements dated _______________and recorded at
Book______, Page _______ in the records of_______ County, _________, as amended
described on Schedule 3 attached hereto (whether one or more, the “Access
Easement”).

 

  (B)

Any dispute or controversy arises under or with respect to the Access Easement.

 

Rider to Master Multifamily Note    Page 1 Primary Access by Easement or Private
Road   



--------------------------------------------------------------------------------

RIDER TO MULTIFAMILY NOTE

SHARED AMENITIES, MANAGEMENT OFFICE, OR OTHER SHARED FACILITIES

[FOR USE WITH THE MASTER LOAN AGREEMENT]

(Revised 8-1-2018)

This rider applies solely to the following Individual Property or Individual
Properties:

HIDDEN LAKES

FOUNTAINS AT HIDDEN LAKES

The following changes are made to the Note which precedes this Rider:

 

A.

Section 9(c)(xii) is restated as follows:

 

  (xii)

Either of the following occurs:

 

  (A)

The Mortgaged Property ceases to have full access to and/or the use of any of
the Shared Facilities, which Shared Facilities (listed below) are shared
pursuant to the ____________________ dated _______________and recorded at
Book______, Page _______ in the records of_______ County, _________, as amended
the agreements more particularly described on Schedule 3 attached hereto
(whether one or more, the “Shared Facilities Agreement”).

 

  (B)

Any dispute or controversy arises under or with respect to the Shared Facilities
Agreement. The “Shared Facilities” consist of the following: the amenities more
particularly described on Schedule 3 attached hereto.

 

Rider to Master Multifamily Note    Page 1 Shared Amenities, Management Office,
or Other Shared Facilities   



--------------------------------------------------------------------------------

RIDER TO MULTIFAMILY NOTE

LEGAL NON-CONFORMING PROPERTY

(Revised 9-4-2015)

This rider applies solely to the following Individual Property or Individual
Properties:

ARLINGTON PLAZA

BLAIR HOUSE

BRIARCREST ESTATES

CHATEAU RIDGELAND

THE COURTYARD AT LAKEWOOD

DOGWOOD ESTATES

DURHAM REGENT

ESSEX HOUSE

THE FOUNTAINS AT HIDDEN LAKES

GREELEY PLACE

HIDDEN LAKES

JACKSON OAKS

LODGE AT COLD SPRING

MADISON ESTATES

THE MANOR AT OAKRIDGE

MAPLE DOWNS

OAKWOOD HILLS

PALMER HILLS

PUEBLO REGENT

REGENCY RESIDENCE

THE REGENT

SHELDON OAKS

SKY PEAKS

STONEYBROOK LODGE

UFFELMAN ESTATES

VILLAGE GATE

WALNUT WOODS

The following changes are made to the Note which precedes this Rider:

 

A.

Section 9(c)(x) is deleted and replaced with the following:

 

  (x)

A casualty occurs affecting the Mortgaged Property and which results in loss or
damage to Lender because of either of the following:

 

Rider to Master Multifamily Note    Page 1 Legal Non-Conforming Property   



--------------------------------------------------------------------------------

  (A)

(1) the Mortgaged Property is legally non-conforming under the applicable zoning
laws, ordinances and/or regulations in the Property Jurisdiction (“Zoning
Code”), (2) the affected Improvements cannot be rebuilt to their pre-casualty
condition under the terms of the Zoning Code, and (3) the Property Insurance
proceeds available to Lender under the terms of the Loan Agreement are
insufficient to repay the Indebtedness in full.

 

  (B)

Borrower fails to commence and diligently pursue completion of any Restoration
within the time frame required by the Zoning Code and any permits issued
pursuant to the Zoning Code which are necessary to allow the Restoration to the
pre-casualty condition described in Section 9(c)(x)(A)(2).

 

Rider to Master Multifamily Note    Page 2 Legal Non-Conforming Property   



--------------------------------------------------------------------------------

RIDER TO MULTIFAMILY NOTE

SENIORS HOUSING

[FOR USE WITH THE SENIORS HOUSING MASTER LOAN AGREEMENT]

(Revised 8-1-2018)

The following changes are made to the Note which precedes this Rider:

 

A.

Sections 9(c)(xvi) and (xvii) are deleted and replaced with the following:

 

  (xvi)

Borrower fails to cause the renewal, continuation, extension or maintenance of
all (a) Licenses required to legally operate the Mortgaged each Individual
Property as a seniors housing Facility, and (b) except as provided in
Section 4.03(j) of the Loan Agreement, any and all other licenses, permits,
certificates, approvals and authorizations necessary to use and operate each
Individual Property for its Intended Use (as defined in the Loan Agreement).

 

  (xvii)

Borrower fails upon an Event of Default to cooperate, or Borrower otherwise
intentional interferes with, hinders or delays Lender (or its nominee or
designee), in connection with the timely and orderly transfer of any and all
Licenses.

 

Rider to Master Multifamily Note    Page 1 Seniors Housing   



--------------------------------------------------------------------------------

RIDER TO MULTIFAMILY NOTE

GROUND LEASE MORTGAGE

(Revised 3-1-2014)

This rider applies solely to the following Individual Property or Individual
Properties:

THE WESTMONT

LODGE AT COLD SPRING

The following changes are made to the Note which precedes this Rider:

 

A.

Section 9(f)(x) 9(c)(xxiv)is deleted and replaced with the following:

 

  (x xxiv)

Borrower fails to comply with the provisions of any of the following Sections of
the Loan Agreement:

 

  (I A)

Section 6.19(d) [Covenants to Protect Leasehold Estate].

 

  (ii)

Section 6.19(e)(ii) and (iii) [Ground Lessee’s Bankruptcy].

 

  (iii)

Section 6.19(f)(i) [Ground Lessor’s Bankruptcy].

 

  (iv)

Section 6.19(g) [Option to Renew or Extend Ground Lease].

 

B.

Reserved.

 

C.

Section 9(d)(iv) is deleted and replaced with the following:

 

  (iv)

Borrower will be personally liable for any payments made by Lender to cure a
Ground Lessee Default pursuant to the Loan Agreement.

 

Rider to Multifamily Note    Page 1 Ground Lease Mortgage   



--------------------------------------------------------------------------------

RIDER TO MULTIFAMILY NOTE

UNITS WITHOUT CERTIFICATE OF OCCUPANCY WITH OUTSTANDING OCCUPANCY AUTHORIZATION

(Revised 3-1-2014)

This rider applies solely to the following Individual Property or Individual
Properties:

ARLINGTON PLAZA

THE BENTLEY

BLAIR HOUSE

BLUE WATER LODGE

BRIARCREST ESTATES

CHERRY LAUREL

COLONIAL HARBOR

COUNTRY SQUIRE

ESSEX HOUSE

GRASSLANDS ESTATES

ILLAHEE HILLS

JORDAN OAKS

MAPLE DOWNS

OAKWOOD HILLS

ORCHID TERRACE

SIMI HILLS

STONEYBROOK LODGE

THORNTON PLACE

VISTA DE LA MONTANA

The following changes are made to the Note which precedes this Rider:

 

A.

Section 9(d)(iv) is restated as follows:

 

  (iv)

Borrower will be personally liable for any loss, damage, cost, or expense
incurred by Lender arising from or relating to any residential use of a
Non-Permitted Unit, whether occurring before or after the Non-Permitted Unit
Turnover Date.

 

Rider to Multifamily Note    Page 1 Units Without Certificate of Outstanding
Occupancy Authorization   



--------------------------------------------------------------------------------

SCHEDULE 1

LOAN ALLOCATION INFORMATION

 

Property

   Allocated Loan
Amount      Allocated
Percentage
Amount of Loan     Property-Level
Loan Number  

Arlington Plaza

   $ 7,135,000.00        0.99 %      502796413  

The Bentley

   $ 13,725,000.00        1.91 %      502795409  

Blair House

   $ 11,914,000.00        1.65 %      502795417  

Blue Water Lodge

   $ 16,400,000.00        2.28 %      502795417  

Briarcrest Estates

   $ 11,287,000.00        1.57 %      502795433  

Chateau Ridgeland

   $ 7,492,000.00        1.04 %      502795441  

Cherry Laurel

   $ 12,750,000.00        1.77 %      502795468  

Colonial Harbor

   $ 16,389,000.00        2.28 %      502795476  

Country Squire

   $ 12,467,000.00        1.73 %      502795484  

The Courtyard at Lakewood

   $ 13,875,000.00        1.93 %      502795492  

Desoto Beach Club

   $ 17,925,000.00        2.49 %      502795506  

Dogwood Estates

   $ 15,779,000.00        2.19 %      502795522  

Durham Regent

   $ 16,425,000.00        2.28 %      502795549  

The El Dorado

   $ 7,350,000.00        1.02 %      502795557  

Essex House

   $ 16,050,000.00        2.23 %      502795611  

Fleming Point

   $ 19,875,000.00        2.76 %      502795654  

The Fountains at Hidden Lakes

   $ 9,750,000.00        1.35 %      502796081  

Grasslands Estates

   $ 13,237,000.00        1.84 %      502795735  

Greeley Place

   $ 9,000,000.00        1.25 %      502795786  

Grizzly Peak

   $ 16,717,000.00        2.32 %      502795603  

Hidden Lakes

   $ 17,325,000.00        2.41 %      502795662  

Illahee Hills

   $ 10,464,000.00        1.45 %      502795697  

Jackson Oaks

   $ 6,450,000.00        0.90 %      502795751  

Jordan Oaks

   $ 19,950,000.00        2.77 %      502795832  

Lodge at Cold Spring

   $ 14,039,000.00        1.95 %      502795859  

Madison Estates

   $ 9,262,000.00        1.29 %      502796103  

The Manor at Oakridge

   $ 15,150,000.00        2.10 %      502796006  

Maple Downs

   $ 20,850,000.00        2.90 %      502796030  

Oakwood Hills

   $ 13,275,000.00        1.84 %      502796057  

Orchid Terrace

   $ 23,929,000.00        3.32 %      502796073  

Palmer Hills

   $ 10,367,000.00        1.44 %      502795824  

Parkwood Estates

   $ 12,787,000.00        1.78 %      502795883  

Pinewood Hills

   $ 15,000,000.00        2.08 %      502795921  

Pioneer Valley Lodge

   $ 5,908,000.00        0.82 %      502795956  

Pueblo Regent

   $ 9,225,000.00        1.28 %      502796049  

Regency Residence

   $ 15,075,000.00        2.09 %      502795948  

The Regent

   $ 11,325,000.00        1.57 %      502795875  

 

Master Multifamily Note    Schedule 1, Page 1 Floating Rate   



--------------------------------------------------------------------------------

Property

   Allocated Loan
Amount      Allocated
Percentage
Amount of Loan     Property-Level
Loan Number  

Rock Creek

   $ 16,427,000.00        2.28 %      502795808  

Sheldon Oaks

   $ 14,325,000.00        1.99 %      502795778  

Simi Hills

   $ 26,025,000.00        3.61 %      502795727  

Sky Peaks

   $ 18,900,000.00        2.63 %      502795689  

Stoneybrook Lodge

   $ 25,875,000.00        3.59 %      502795638  

Thornton Place

   $ 11,111,000.00        1.54 %      502795913  

Uffelman Estates

   $ 9,600,000.00        1.33 %      502795913  

Ventura Place

   $ 14,100,000.00        1.96 %      502795840  

Village Gate

   $ 23,700,000.00        3.29 %      502795794  

Vista de la Montana

   $ 12,450,000.00        1.73 %      502795743  

Walnut Woods

   $ 15,600,000.00        2.17 %      502795700  

The Westmont

   $ 25,725,000.00        3.57 %      502795670  

Whiterock Court

   $ 10,239,000.00        1.42 %      502795646  

As of October 10, 2018

 

Master Multifamily Note    Schedule 1, Page 2 Floating Rate   



--------------------------------------------------------------------------------

SCHEDULE 2

INDIVIDUAL BORROWERS AND INDIVIDUAL PROPERTIES

 

Individual Borrowers

  

Name of Individual Property

NIC 12 Arlington Plaza Owner LLC    Arlington Plaza NIC 13 The Bentley Owner LLC
   The Bentley NIC 12 Blair House Owner LLC    Blair House NIC 12 Blue Water
Lodge Owner LLC    Blue Water Lodge NIC 12 Briarcrest Estates Owner LLC   
Briarcrest Estates NIC 12 Chateau Ridgeland Owner LLC    Chateau Ridgeland NIC
12 Cherry Laurel Owner LLC    Cherry Laurel NIC 12 Colonial Harbor Owner LLC   
Colonial Harbor NIC 12 Country Squire Owner LLC    Country Squire NIC 12
Courtyard at Lakewood Owner LLC    The Courtyard at Lakewood NIC 12 Desoto Beach
Club Owner LLC    Desoto Beach Club NIC 13 Dogwood Estates Owner LLC    Dogwood
Estates NIC 13 Durham Regent Owner LP    Durham Regent NIC 12 El Dorado Owner
LLC    The El Dorado NIC 12 Essex House Owner LLC    Essex House NIC 12 Fleming
Point Owner LLC    Fleming Point NIC 13 Fountains at Hidden Lakes Owner LLC   
The Fountains at Hidden Lakes NIC 12 Grasslands Estates Owner LLC    Grasslands
Estates NIC 12 Greeley Place Owner LLC    Greeley Place NIC 12 Grizzly Peak
Owner LLC    Grizzly Peak NIC 13 Hidden Lakes Owner LLC    Hidden Lakes NIC 13
Illahee Hills Owner LLC    Illahee Hills NIC 12 Jackson Oaks Owner LLC   
Jackson Oaks NIC 13 Jordan Oaks Owner LP    Jordan Oaks NIC 13 Lodge at Cold
Spring Owner LLC    Lodge at Cold Spring NIC 13 Madison Estates Owner LLC   
Madison Estates NIC 13 Manor at Oakridge Owner LLC    The Manor at Oakridge

 

Master Multifamily Note    Schedule 2, Page 1 Floating Rate   



--------------------------------------------------------------------------------

Individual Borrowers

  

Name of Individual Property

NIC 12 Maple Downs Owner LLC    Maple Downs NIC 13 Oakwood Hills Owner LLC   
Oakwood Hills NIC 13 Orchid Terrace Owner LLC    Orchid Terrace NIC 13 Palmer
Hills Owner LLC    Palmer Hills NIC 12 Parkwood Estates Owner LLC    Parkwood
Estates NIC 13 Pinewood Hills Owner LLC    Pinewood Hills NIC 12 Pioneer Valley
Lodge Owner LLC    Pioneer Valley Lodge NIC 13 Pueblo Regent Owner LLC    Pueblo
Regent NIC 12 Regency Residence Owner LLC    Regency Residence NIC 13 The Regent
Owner LLC    The Regent NIC 13 Rock Creek Owner LLC    Rock Creek NIC 13 Sheldon
Oaks Owner LLC    Sheldon Oaks NIC 12 Simi Hills Owner LLC    Simi Hills NIC 13
Sky Peaks Owner LLC    Sky Peaks NIC 12 Stoneybrook Lodge Owner LLC   
Stoneybrook Lodge NIC 13 Thornton Place Owner LLC    Thornton Place NIC 13
Uffelman Estates Owner LLC    Uffelman Estates NIC 12 Ventura Place Owner LLC   
Ventura Place NIC 13 Village Gate Owner LLC    Village Gate NIC 13 Vista De La
Montana Owner LLC    Vista de la Montana NIC 13 Walnut Woods Owner LLC    Walnut
Woods NIC 13 The Westmont Owner LLC    The Westmont NIC 13 Whiterock Court Owner
LLC    Whiterock Court

 

Master Multifamily Note    Schedule 2, Page 2 Floating Rate   



--------------------------------------------------------------------------------

SCHEDULE 3

Primary Access Easement and Shared Amenities

 

Property

  

Primary Access

Easement

  

Shared Amenities

The Lodge at Cold Spring    right of way known as Cold Spring Road through the
easements established under the easement agreement dated April 26, 1996 and
recorded at Book 301, Page 220 in the records of Hartford County, Connecticut,
as amended    N/A Madison Estates    right of way known as Hamilton-Wolfe Road
through the easements established under the easement agreement dated
September 8, 1983 and recorded at Volume 2918, Page 506 in the records of Bexar
County, Texas, as amended    N/A Rock Creek    right of way known as Stucki Road
through the easement established under the easement agreement dated December 18,
1988 and recorded at Book as Fee Number 98145815, re-recorded as Fee Number
99019768 in the records of Dallas County, Oregon, as amended    N/A Simi Hills
   right of way known as Madera Road through the easement established under the
easement agreements dated February 25, 2000 and recorded as Instrument
No. 00-50229 in the records of Ventura County, California, as amended    N/A

 

Master Multifamily Note    Schedule 3, Page 1 Floating Rate   



--------------------------------------------------------------------------------

Vista de la Montana    right of way known as Mountain View Blvd. through the
easements established under the easement agreements dated February 15, 2007 and
recorded as Instrument No. 2007-201200 in the land records of Maricopa County,
AZ, as amended    N/A Whiterock Court    right of way known as White Rock Trail
through the easements established under the easement agreement dated
September 18, 1998 and recorded as Volume 98210, Page 1419 in the records of
Dallas County, Texas, as amended    N/A Hidden Lakes    N/A   

- shared pursuant to the Agreement dated October 09, 1991 and recorded at Reel
891 and Page 0117 in the records of Marion County, Oregon, as amended

 

Shared Facilities include: Bus Transportation, Laundry Rooms, Multipurpose Room,
Pool Tables, Library, Emergency Call System, Beautician and Barber Service,
Common Areas Deck and Patios, Facility Management, and Maid and Linen Service

 

Master Multifamily Note    Schedule 3, Page 2 Floating Rate   



--------------------------------------------------------------------------------

     

shared pursuant to the unrecorded License and Use Agreement dated March 8, 2017,
as amended

 

Shared Facilities include: clubhouse and pool

Fountains at Hidden Lakes    N/A   

shared pursuant to the unrecorded License and Use Agreement dated March 8, 2017,
as amended

 

Shared Facilities include: clubhouse and pool

 

Master Multifamily Note    Schedule 3, Page 3 Floating Rate   



--------------------------------------------------------------------------------

SCHEDULE 4

The Existing Notes

 

1.

The certain Consolidated, Amended and Restated Promissory Note, dated as of
May 14, 2018, in the original principal amount of $625,000,000.00 made by the
entities identified as Borrower therein and payable to Assignor.

 

Master Multifamily Note    Schedule 4, Page 1 Floating Rate   



--------------------------------------------------------------------------------

EXHIBIT A

MODIFICATIONS TO MULTIFAMILY NOTE

The following modifications are made to the text of the Note that precedes this
Exhibit.

 

1.

The definition of First 10% Prepayment Amount is amended to read in its entirety
as follows:

“First 10% Prepayment Amount” means any principal prepayments resulting in an
aggregate principal amount of Indebtedness prepaid of less than or equal up to
$72,000,000.00.

 

2.

Section 9(a) is amended to read in its entirety as follows:

 

  (a)

Except as otherwise provided in this Section 9, none of Borrower, SPE Equity
Owner, or any member or limited partner of Borrower will have any personal
liability under this Note, the Loan Agreement or any other Loan Document for the
repayment of the Indebtedness or for the performance of or compliance with any
other obligations of Borrower under the Loan Documents and Lender’s only
recourse for the satisfaction of the Indebtedness and the performance of such
obligations will be Lender’s exercise of its rights and remedies with respect to
the Mortgaged Property and to any other collateral held by Lender as security
for the Indebtedness. This limitation on Borrower’s liability will not limit or
impair Lender’s enforcement of its rights against any Guarantor of the
Indebtedness or any Guarantor of any other obligations of Borrower pursuant to
the terms of the Guaranty.

 

3.

Section 9(c)(i) is amended in its entirety as follows:

 

  (i)

Borrower fails to pay to Lender upon promptly following demand after during the
continuance of an Event of Default all Rents and security deposits collected by
Borrower to which Lender is entitled under Section 3 of any Security Instrument
and the amount of all security deposits collected by Borrower from tenants then
in residence. However, Borrower will not be personally liable for any failure
described in this Section 9(c)(i) if Borrower is unable to pay to Lender all
Rents and security deposits as required by any Security Instrument because of a
valid order issued in, or an automatic stay applicable because of, a bankruptcy,
receivership, or similar judicial proceeding.

 

4.

The lead-in paragraph to Section 9(c)(iv) is amended to read in its entirety as
follows:

 

  (iv)

Borrower fails to pay when due in accordance with the terms of the Loan
Agreement the amount of any item below marked “Deferred” provided net proceeds
of operations after payment of debt service and reserves are sufficient to pay
such amounts and Lender permits such amounts to be applied for such purpose;
provided further however, that if no item is marked “Deferred”, this
Section 9(c)(iv) will be of no force or effect.

 

Master Multifamily Note    Page A-1 Floating Rate   



--------------------------------------------------------------------------------

5.

Section 9(c)(xxi) is deleted in its entirety as follows:

 

  (xxi)

Borrower or any officer, director, partner, member or employee of Borrower makes
(x) an unintentional written material misrepresentation in connection with
(1) the application for or creation of the Indebtedness, (2) on-going financial
or other reporting requirements or information required by the Loan Documents,
or (3) or (2) any action or consent of Lender; provided that the assumption will
be that any written material misrepresentation was intentional and the burden of
proof will be on Borrower to prove that there was no intent or (y) any written
material misrepresentation (whether intentional or unintentional) in connection
with on-going financial or other reporting requirements or information required
by the Loan Documents.

 

6.

Section 9(c)(xxiii) is amended in its entirety as follows:

 

  (xxiii)

the avoidance, in whole or in part, of the transfer creating the lien of the
Security Instrument, or a court order providing an alternative remedy to that
avoidance, because of the occurrence on or before the date that the Security
Instrument was recorded of a fraudulent transfer or a preference under federal
bankruptcy, state insolvency, or similar creditors’ rights laws.

 

7.

Section 9(d)(iii) is amended in its entirety as follows:

 

  (iii)

Borrower will be personally liable for any out-of-pocket costs and expenses
incurred by Lender in connection with the collection of any amount for which
Borrower is personally liable under this Section 9, including Attorneys’ Fees
and Costs and the costs of conducting any independent audit of Borrower’s books
and records to determine the amount for which Borrower has personal liability.

 

8.

Section 9(d) is amended to include the following subsection (xii):

 

  (xii)

Borrower will be personally liable for the amount of any costs and expenses
incurred by Lender as a result of Borrower’s failure to fully and timely pay,
all mortgage registry, intangible, documentary stamp, recordation, transfer, or
similar taxes, if any, imposed in connection with the Loan or any advances
thereof, the Original Note, this Amended and Restated Note, the existing
mortgage being assigned to Lender, the Amended and Restated Security Instrument,
or any other transaction relating to or arising out of the Loan, plus all
interest, penalties and fines that may be or may become due by reason of any
such failure.

 

9.

Section 9(f)(iv) is deleted in its entirety as follows:

 

  (iv)

There was fraud or intentional written material misrepresentation by Borrower or
any officer, director, partner, member, or employee of Borrower in connection
with (1) the application for or creation of the Indebtedness, (2) on-going
financial or other reporting requirements or information required by the Loan
Documents, or (3) or (2) any action or consent of Lender.

 

Master Multifamily Note    Page A-2 Floating Rate   



--------------------------------------------------------------------------------

10.

The lead-in paragraph to Section 9(g) is amended in its entirety as follows:

 

  (g)

For purposes of Sections 9(f) and (h), the term “Related Party” will include all
of the following (provided Related Party shall not include any direct or
indirect holder of any interest of less than 15% in a public company):

 

11.

Section 10(a) is amended in its entirety as follows:

 

  (a)

Any receipt by Lender of principal due under this Note prior to the Maturity
Date, other than principal required to be paid in monthly installments pursuant
to Section 3, constitutes a prepayment of principal under this Note. Without
limiting the foregoing, any application by Lender, prior to the Maturity Date,
of any proceeds of collateral or other security to the repayment of any portion
of the unpaid principal balance of this Note constitutes a prepayment under this
Note. Upon payment of the principal due under this Note in full when permitted
or required hereunder, Lender shall execute instruments prepared by Borrower and
reasonably satisfactory to Lender which, at Borrower’s election and at
Borrower’s sole cost and expense, either: (i) release and discharge all Liens on
the applicable Borrower and all collateral securing payment of such amounts,
including all balances in any collateral accounts; or (ii) assign such Liens
(and the Loan Documents) to a new lender designated by Borrower. Any release or
assignment provided by Lender pursuant to this Section shall be without
recourse, representation or warranty of any kind.

 

12.

Section 13 is amended in its entirety as follows:

 

  13.

Costs and Expenses. To the fullest extent allowed by applicable law, Borrower
must pay all expenses and costs, including Attorneys’ Fees and Costs incurred by
Lender as a result of any default under this Note Event of Default or in
connection with efforts to collect any amount due under this Note, or to enforce
the provisions of any of the other Loan Documents, including those incurred in
post-judgment collection efforts and in any bankruptcy proceeding (including any
action for relief from the automatic stay of any bankruptcy proceeding) or
judicial or non-judicial foreclosure proceeding. Borrower acknowledges and
agrees that, in connection with each request by Borrower under this Note or any
Loan Document, Borrower must pay all reasonable Attorneys’ Fees and Costs and
expenses incurred by Lender, including any fees charged by the Rating Agencies
(if applicable), regardless of whether the matter is approved, denied or
withdrawn.

 

13.

Section 18 is amended to read in its entirety as follows:

 

  18.

Counting of Days. Any reference in this Note to a period of “days” means
calendar days, not Business Days, except where otherwise specifically provided.
Unless otherwise specifically required in any Loan Document, where a performance
deadline falls on a holiday or weekend, such deadline will be extended to the
following Business Day.

 

Master Multifamily Note    Page A-3 Floating Rate   



--------------------------------------------------------------------------------

14.

Section 22 is amended to read in its entirety as follows:

 

  22.

Consent to Jurisdiction and Venue. Each of Lender and Borrower agrees that any
controversy arising under or in relation to this Note may be litigated in the
Commonwealth of Virginia. The state and federal courts and authorities with
jurisdiction in the Commonwealth of Virginia will have jurisdiction over all
controversies that will arise under or in relation to this Note. Each of Lender
and Borrower irrevocably consents to service, jurisdiction, and venue of such
courts for any such litigation and waives any other venue to which it might be
entitled by virtue of domicile, habitual residence, or otherwise. However,
nothing in this Note is intended to limit any right that Lender any party may
have to bring any suit, action, or proceeding relating to matters arising under
this Note in any court of any other jurisdiction.

 

15.

Section 23 is amended to read in its entirety as follows:

 

  23.

WAIVER OF TRIAL BY JURY. TO THE FULLEST EXTENT PERMITTED UNDER APPLICABLE LAW,
BORROWER AND LENDER EACH (a) AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO
ANY ISSUE ARISING OUT OF THIS NOTE OR THE RELATIONSHIP BETWEEN THE PARTIES AS
LENDER AND BORROWER THAT IS TRIABLE OF RIGHT BY A JURY AND (b) WAIVES ANY RIGHT
TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT
EXISTS NOW OR IN THE FUTURE. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY
GIVEN BY EACH PARTY, KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT
LEGAL COUNSEL.

 

Master Multifamily Note    Page A-4 Floating Rate   